 In the Matter of TIDE WATER ASSOCIATED OIL COMPANYandUNITEDPETROLEUMWORKERSCases Nos..R-5736 and ^-R 5797. IDecided July 11, 19116Messrs. C. A. McLain, Thomas F. Hilbert, Jr.,andMathew F.McCue,all of New York City, for the Company.Brenner, Butler & McVeigh, by Messrs. John J. CorriganandEdward J. Murphy,both of New York City, for the Union.Mr. Jerome J. Dick,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon separate amended petitions duly filed by United PetroleumWorkers, herein called the Union, alleging that questions affectingcommerce hadarisenconcerning the representation of employees ofTide Water Associated Oil Company, New York City, herein calledthe Company, the National Labor Relations Board provided for anappropriate consolidated hearing upon due notice before Richard J.Hickey, Trial Examiner.The hearing was held at New York City,on May 16, 1946. The Company and the Union appeared and par-ticipated.All parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on theissues.At the hearing, the Company moved to dismiss onvarious grounds the amended petitions in both Case No. 2-R-5736and Case No. 2-R-5737. For the reasons stated in Sections III and IV,infra,the motions to dismiss are denied. The Trial Examiner's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.All parties were afforded opportunity to file briefs with theBoard.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYTide Water Associated Oil Company, a Delaware Corporation withone of its principal offices at New York City, is engaged in producing,69 N L. R B., No. 50419 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDtransporting, refining, and marketing petroleum and petroleum prod-ucts throughout the United States and foreign countries. It utilizesa fleet of ocean-going tankers to transport crude petroleum and manu-factured products to and from its refineries and marine terminals, andfrom its suppliers to its customers located in various States of theUnitedStates.The Company also has producing operations, bulkplants, and service stations located throughout the United States.TheCompany's plants involved in these proceedings are the bulk plantsand offices located in Long Island City, Westbury-Roslyn, andYonkers, all in New York, where the Company stores and distributespetroleum products and accessories.During the calendar year 1945,approximately 90 percent of the petroleum products stored in and dis-tributed from these three bulk plants was shipped from the Company'srefinery in Bayonne, New Jersey.During the same period more than99.9 percent of the Company's sales from these bulk plants was con-fined within the State of New York, and petroleum products valuedat approximately $2,000 were shipped from these three plants to pointsoutside the State of New York.The Company does not deny, and we find, that the operations of itsthree bulk plants and offices involved herein affect commerce withinthe meaning of the National Labor Relations Act.II.TILE ORGANIZATION INVOLVEDUnitedPetroleumWorkersisan unaffiliated labor organization,admitting to membership employees of the Company.III.THE QUESTIONS CONCERNING REPRESENTATIONThe Company has declined to recognize the Union as the collectivebargaining representative of its chief clerks, yard foremen, and dis-patchers 1 on the ground that, as supervisors, they are not "employees"within the meaning of the Act.The status of supervisory personnelhas been considered in a number of cases.Both the Board 2 and theCourts 3 have held that, in relation to their employer, supervisors are"employees" within the meaning of the Act.Accordingly, we findthat the Company's chief clerks, yard foremen, and dispatchers are"employees" within the meaning of the Act.1The Union,in opposition to theCompany,contends that the dispatchers are notsupervisoryemployees,however,in Section IV,infra,we and dispatchers to be supervisoryemployees.2Matter ofSoss ManufacturingCompany,et al.,56 N L.It.B. 348,Matter of PackardMotor Car Company,61 N. L It. B.4 and 64 N L. R. B. 1212 ;Matter of The MidlandSteelProducts Company,65 N. L. It. B. 997.3N.L. R. B. v. Armour itCo.,154 F.(2d) 570(C. C. A. 10) ;Jones it Laughlin SteelCorporation v. N. L. R.B.,146 F.(2d) 833(C. C. A. 5) ;N. L.R. B.v.Skinner it KennedyStationery Company,113 F. (2d) 667(C. C. A. 8). TIDE WATER ASSOCIATED OIL COMPANY421We find that questions affecting commerce have arisen concerningthe representation of employees of the Company,withinthe meaningof Section 9 (c) and Section 2(6) and(7) of the Act.IV.THE APPROPRIATE 'UNITSThe Union seeks a unit of all yard foremen and chief clerks at theCompany's Long Island City, Westbury-Roslyn, and Yonkers plants,excluding all other employees. In the alternative it seeks separateunits of the yard foremen and chief clerks.The Union also seeks toenlarge the scope of its present bargaining unit of operations em-ployees at the Long Island City, Westbury-Roslyn and Yonkersplants 4 by adding thereto all the Company's dispatchers at the LongIsland City Plant.-'In the event that the Board finds that the dis-patchers are supervisory employees, the Union seeks to include thedispatchers in the unit of yard foremen and/or chief clerks.But theCompany maintains that yard foremen, chief clerks, and dispatchersare managerial personnel and that any unit of these persons wouldtherefore be inappropriate; and that in any case it would not be inconsonance with the Act for the Union, as the representative of rankand file employees at these three plantss to represent the yard fore-men, chief clerks, and dispatchers.However, the Company does notobject to the composition of any of the groupings sought or to theirmulti-plant scope.7There are two yard foremen at the Long Island City plant, a likenumber at the Yonkers plant, and three at the Westbury-Roslyn plant.The yard foremen at each plant are under the immediate supervisionof a plant operator, who in turn is responsible to the district salessupervisor in charge of the bulk plants.They are responsible forthe receipt, storage and gauging of all products and are also responsi-ble for the proper maintenance and operation of the plant and itsequipment.They also supervise the activities of checkers, warehouse-men, and watchmen, and at the Yonkers and Westbury-Roslyn plantsthe yard foremen do the work of dispatchers. In addition, they havethe authority to hire and discharge casual labor, and the power tomake effective recommendations to the plant operator and districtsales supervisor with regard to hiring, promoting, disciplining, anddischarging the employees under their supervision.4The Union also represented the operations employees at the Company's Port Jeffersonplant which is no longer in operation5 The Long Island City plant is the only plant among the three involved herein whichemploys dispatchers.0In addition to the operations unit the Union also represents a separate unit of theCompany's clericalemployees at the Long Island City and Westbury-Roslyn plants.'The Long Island City, Westbury-Roslyn,and Yonkers plants are the only bulk plantsof the Company located within the Metropolitan area of New York City, and they are alltinder the same operating supervisor. 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere is one chief clerk at each plant, who is in charge of its account-ing, statistical,and clericalwork, whichis performed in accordancewith policies established by the Company's comptroller.The chiefclerk also supervises the preparation of pay-rolls and the recordingof incoming and outgoing deliveries for his plant. In addition, hehas the authority effectively to recommend the hiring,discharging,and disciplining of subordinate employees.The parties agree, and it is clear, that the yard foremen and chiefclerks are supervisory employees.There are three dispatchers at the Long Island City plant who per.form part of the duties which are performed by yard foremen at theYonkers plant and theWestbury-Roslyn plant.They are concernedwith the actual distribution of products by trucks from the plant tothe customers.More specifically,they arrange for the loading oftrucks,assign routes and trucks to the drivers,and choose the driversto work overtime.Prior to 1931 they had the authority to hire anddischarge truck drivers;at the present time they have the authorityeffectively to recommend the hire, discipline,and discharge of drivers.On Sunday,the dispatcher on duty is in entire charge of the plant.The wages of all dispatchers are higher than those of the drivers andare comparable to the salaries of the yard foremen and chief clerks.In addition,they have the same sickness plan as the yard foremenand chief clerks.Like the yard foremen and chief clerks,and unlikethe drivers, they work 48 hours and do not receive overtime pay.The Company considers the dispatchers to be on the same level ofsupervision as the yard foremen.Under the circumstances, we findthat the dispatchers are supervisory employees and, accordingly, weshall not provide for their possible inclusion in the unit of non-supervisory operations employees represented by the Union.The Company asserts that the yard foremen,chief clerks, anddispatchers are direct representatives of management and, on thispremise, urges that they cannot form any type of appropriate unit.InMatter of Jones & Laughlin Steel Corporation, Vesta-ShannopinCoal Division,"we discussed the purpose and policy of the Act.Wepointed out that the National Labor Relations Act was intended toencourage the practice of collective bargaining as a means of settlinglabor disputes, that this policy was as applicable to labor disputes in-volving supervisors as to those pertaining to rank and file employees,and that there could be an appropriate unit of supervisory employees.Accordingly, we find no merit in the Company's position.The Company also contends that the Union may not represent theyard foremen, chief clerks and dispatchers because it presently repre-166 N. L.R. B 386 See alsoMatteti of L A Young Spianq & Wire Corporation,65N L R. B. 298 TIDE WATER ASSOCIATED OIL COMPANY423sents rank and file employees at the three plants concerned.We havein recent cases, howvever, considered and rejected similar contentions.'We held in those cases, as we do here, that the Board had no power toplace any limitation on the right of supervisory employees to selectfor the purposes of collective bargaining representatives of their ownchoosing.We believe that the yard foremen and the dispatchers, who superviseoperations personnel, should be included in one unit.And we are alsoof the opinion that the chief clerks, who supervise clerical employees,should be placed in another. These are the bargaining patterns estab-lished for rank and file employees generally ; they are also the formof organization which is followed for the Company's own rank and fileemployees.These same patterns are therefore followed for the yardforemen and dispatchers on the one hand, and for the chief clerks onthe other.'°We find that the following groups of employees constitute unitsappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act :1.All yard foremen and dispatchers at the Company's Long IslandCity,Westbury-Roslyn, and Yonkers plants, excluding all otheremployees.2.All chief clerks at the Company's Long Island City, Westbury-Roslyn, and Yonkers plants, excluding all other employees.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the questions concerning representation whichhave arisen be resolved by elections by secret ballot among employeesin the appropriate units who were employed during the pay-roll periodimmediately preceding the date of the Direction of Elections herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations. Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Tide Water As-See e g.Matter of The Curtis Bay Towing Company of Pennsyltanza,et as.,66 N LR B 1152.10 SeeMatter of Western Electric Company, Ineorpoi aled,68 N L R B 493. 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDsociated Oil Company, New York City, elections by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Second Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongemployees in the units found appropriate in Section IV, above, whowere employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the dateof the elections, to determine whether or not they desire to be repre-sented by United Petroleum Workers, for the purposes of collectivebargaining.MR. GERARD D. REILI.Y, dissenting:For the reasons stated in my dissenting opinions inMatter ofPackard Motor Car Company,61 N. L. R. B. 4, andMatter of Jonesd Laughlin Steel Corporation,66 N. L. R. B. 386, I am constrainedto dissent from the majority opinion in this case.